871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Harold Dean JONES, Defendant-Appellant.
No. 88-2094.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

Before ENGEL, Chief Judge and MERRITT and KENNEDY, Circuit Judges.

ORDER

1
These consolidated appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Following a bench trial Harold Dean Jones was found guilty of two counts of possession with intent to distribute cocaine in violation of 21 U.S.C. Sec. 841.  Jones was sentenced to a consecutive 41 month sentence under the Sentencing Guidelines with respect to one of the counts because the conduct occurred after November 1, 1987.  The district court rejected Jones' contention that the Sentencing Guidelines are unconstitutional and Jones appeals only this determination.


3
On appeal, Jones contends that Congress made an excessive delegation of its legislative authority to the Sentencing Commission under the Sentencing Reform Act and that this delegation violates the constitutional principle of separation of powers.  However, the Supreme Court recently upheld the constitutionality of the Sentencing Guidelines, explicitly rejecting each of Jones' contentions.   Mistretta v. United States, 109 S.Ct. 647 (1989).  Thus, defendants' contention that the Sentencing Guidelines are unconstitutional is without merit.


4
Accordingly, the judgments of the district court are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.